DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/010,953, and 17/232,766 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, Claim 4 (“width less than 0.1 inch”), Claim 13, and Claim 19 (“second plane different from the first plane”) are not entitled to the benefit of the prior applications.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
A primary axis of the first end recited in Claim 13;
a vertex recited in Claim 19; 
an inside angle recited in Claim 17;
a plane recited in Claims 6, 7, and 14;
the first plane recited in Claim 19
a second plane recited in Claim 19.
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Claim 10 recites the limitation "the notches" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as Claim 1 only introduces one notch not multiple notches.
Regarding Claim 11, Claim 11 is rejected under 35 U.S.C. 112(b) by virtue of its dependency upon Claim 10.  Also Claim 11 introduces “a perpendicular wall and an angled wall” it is unclear if these walls further limit the walls introduced in Claim 10 or if these are additional walls.
Regarding Claim 19, Claim 19 recites the limitation "the first plane” in Line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drinkwater (US D382,543).
Regarding Claim 1, Drinkwater (Fig. 1-7) discloses a tool for removing knockouts from an electrical box, the tool including a rod having a first end and a second end, the first end of the rod including a handle, the rod including a first bend and a second bend, the first bend located between the first end and the second bend, the second bend located between the first bend and the second end, the second bend being greater than 90 degrees to thereby form a hook, a notch located between the first bend and the second bend, the notch being open to the hook. See Examiner Annotated Fig. 3.

    PNG
    media_image1.png
    283
    574
    media_image1.png
    Greyscale

Regarding Claim 2, Drinkwater discloses the tool of Claim 1, as previously discussed above, further including a groove in the rod, the groove located at the second bend. See Examiner Annotated Fig. 1.

    PNG
    media_image2.png
    330
    531
    media_image2.png
    Greyscale

Regarding Claim 3, Drinkwater discloses the tool of Claim 2, as previously discussed above, the groove being on an outside radius of the second bend.
Regarding Claim 6, Drinkwater discloses the tool of Claim 1, as previously discussed above, wherein the first bend, the second bend, and the groove all lie in the same plane. See Examiner Annotated Fig. 3.
Regarding Claim 9, Drinkwater discloses the tool of Claim 1, as previously discussed above, furthering including a plurality of notches located between the first bend and the second bend. See Examiner Annotated Fig. 3 (designating more than one notch).
Regarding Claim 10, Drinkwater discloses the tool of Claim 1, as previously discussed above, wherein the notches are each defined by two walls. See Examiner Annotated Fig. 3 (the first and second notches are both formed at the intersection of two walls).
Regarding Claim 11, Drinkwater discloses the tool of Claim 10, as previously discussed above, wherein each notch includes a perpendicular wall and an angled wall. See Examiner Annotated Fig. 3 (the first and second notches are both formed at the intersection of two walls; under a broadest reasonable interpretation of the instant claim language either of the two intersecting walls that form each groove could be designated as “angled” or “perpendicular” as the limitations “perpendicular” and “angled” are not claimed with any other point of reference).
Regarding Claim 20, Drinkwater meets all of the limitations of Claim 20, as best understood, as applied to Claims 1-3 and 9 above.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater.

    PNG
    media_image3.png
    318
    213
    media_image3.png
    Greyscale
Regarding Claim 4, Drinkwater discloses the tool of Claim 2, as previously discussed above. 
Drinkwater may not explicitly depict wherein the width of the groove narrows towards a bottom of the groove; however grooves that narrow at the bottom are well-known through out the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide chamfered corners at the intersection of the vertical walls and the bottom of the groove; thereby, narrowing the width of the groove at the bottom of the grove, as a means of providing a smooth transition to eliminate stress risers during manufacturing. Additionally, it has been held that changes in shape, absent persuasive evidence that the particular configuration of the claimed invention is significant, does not establish patentability over the prior art. See MPEP 2144.04.IV.B.  It is further noted that the specification does not indicate the criticality of the specific shape of the groove nor any evidence of unexpected results.
Drinkwater does not explicitly disclose wherein the groove has a widest width less than .1 inch. 
However, the width of the groove of Drinkwater depends upon the size of the took and the width of the portion that fits in the groove of Drinkwater. Depending on the size of Drinkwater it would be obvious to make the widest with of the groove less than .1 inch as a matter of design choice so that the portion that fits in the groove, fits snugly. Additionally, it has been held that changes is size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the specific width of the groove nor any evidence of unexpected results.
Regarding Claim 5, Drinkwater discloses the tool of Claim 2, as previously discussed above.
Drinkwater may not explicitly depict wherein the groove has walls that are not parallel to each other; however grooves that narrow at the bottom are well-known throughout the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide chamfered corners at the intersection of the vertical walls and the bottom of the groove, as a means of providing a smooth transition to eliminate stress risers during manufacturing.; thereby, providing at least portions of the groove walls that are not parallel to each other.  Furthermore, under a broadest reasonable interpretation of the instant claim language, the bottom wall of the groove is not parallel to the two vertical walls. Additionally, it has been held that changes in shape, absent persuasive evidence that the particular configuration of the claimed invention is significant, does not establish patentability over the prior art. See MPEP 2144.04.IV.B.  It is further noted that the specification does not indicate the criticality of the specific shape of the groove nor any evidence of unexpected results.
Claim 7-8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater in view of Burdyshaw (US D669,331).
Regarding Claim 7, Drinkwater discloses the tool of Claim 2, as previously discussed above.
Drinkwater may not explicitly depict the tool further including a slot in the rod between the second bend and the second end, the slot being in the same plane as the second bend.
However, Burdyshaw teaches a tool comprising of a slot in a rod between a bend and an end. See Examiner Annotated Fig. 1.

    PNG
    media_image4.png
    544
    571
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Drinkwater, to further comprise of a slot at the second end, as taught by Burdyshaw, the slot being in the same plane as the second bend, for the purpose of providing a known additional prying feature to the tool to enable a user to engage/grip additional surfaces, fasteners, or protrusions, requiring routine experimentations with predictable results. 
Regarding Claim 8, Drinkwater, as modified, discloses the tool of Claim 7, as previously discussed above, wherein the second end includes a tapered blade, the slot located in the tapered blade. See Burdyshaw, Examiner Annotated Fig. 1, and Fig. 6-7.
Regarding Claim 12, Drinkwater, as modified, discloses the tool of Claim 8, as previously discussed above, further including a second notch and a third notch, the tapered blade including a tip, the tip terminating even with the second notch. See Drinkwater, Examiner Annotated Fig. 3 and Burdyshaw, Examiner Annotated Fig. 1, and Fig. 6-7.
Regarding Claim 13, Drinkwater, as modified, discloses the tool of Claim 8, as previously discussed above, wherein the first end of the rod includes a primary axis along its length, the second end of the rod terminating above the primary axis of the first end. See Drinkwater, Examiner Annotated Fig. 2.

    PNG
    media_image5.png
    269
    605
    media_image5.png
    Greyscale

Regarding Claim 14, Drinkwater, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 1, and 7-8 above, wherein the slot has tapered walls, see Burdyshaw Examiner Annotated Fig. 2; the slot, first bend, and second bend all being in the same plane, see Drinkwater, Examiner Annotated Fig. 3.


    PNG
    media_image6.png
    455
    697
    media_image6.png
    Greyscale

	
Regarding Claim 15, Drinkwater, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 1-2 and 14. See Drinkwater, Examiner Annotated Fig. 1.
Regarding Claim 17, Drinkwater, as modified, discloses the tool of Claim 14, as previously discussed above.
Drinkwater, as modified, may not explicitly disclose wherein the second bend forms an inside angle, the inside angle being between 40 and 60 degrees.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Drinkwater, as modified, wherein the second bend forms an inside angle, the inside angle being between 40 and 60 degrees, as a matter of design choice, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality the inside angle being between 40 and 60 degrees nor any evidence of unexpected results.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater in view of Burdyshaw, in view of Flores (US 2008/0035900 A1).
Regarding Claim 16, Drinkwater, as modified, discloses the tool of Claim 14, as previously discussed above.
Drinkwater, as modified, does not disclose wherein the shaft is generally round in cross section.
However, Flores teaches a tool comprising of a shaft that is generally round in cross section. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft of Drinkwater, as modified, wherein the shaft is generally round in cross section, as taught by Flores, as a matter of design choice for ergonomics or preventing damage to other objects. Additionally, it has been held that changes in shape, absent persuasive evidence that the particular configuration of the claimed invention is significant, does not establish patentability over the prior art. See MPEP 2144.04.IV.B.  It is further noted that the specification does not indicate the criticality of the specific shape of the groove nor any evidence of unexpected results.
Regarding Claim 18, Drinkwater, as modified, discloses the tool of Claim 14, as previously discussed above.
Drinkwater, as modified, does not disclose wherein the handle extends outward from the shaft.
However, Flores teaches a tool comprising of wherein the handle extends outward from the shaft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft of Drinkwater, as modified, wherein the handle extends outward from the shaft, as taught by Flores, for the purpose of providing more prying action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater in view of Burdyshaw, in view of Vaught (US 2010/0171083 A1).
Regarding Claim 19, Drinkwater, as modified, discloses the tool of Claim 14, as previously discussed above further including a notch (see both Burdyshaw and Drinkwater), the notch having a first wall and a second wall, the first wall being perpendicular to the shaft and the second wall being at an angle to the shaft.

    PNG
    media_image7.png
    437
    632
    media_image7.png
    Greyscale

Drinkwater, as modified, does not disclose the first wall and the second wall meeting at a vertex, the vertex being in a second plane different from the first plane.
However, Vaught discloses a tool comprising of notches wherein the first wall and the second wall meeting at a vertex, the vertex being in a second plane different from the first plane. See Vaught, Fig.6. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft of Drinkwater, as modified, wherein the first wall and the second wall meeting at a vertex, the vertex being in a second plane different from the first plane, as taught by Vaught, as a matter of routine design selection for the purpose of improving the engagement of the tool between part.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jarret (US 2,239, 719); Marra (US 4,509,242); Jarvis (US 6,971,281 B1); Patterson (US 5,937,695); Gibbs (US 4,805,303); and Boivin (US 5,542,139); each have features that are relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723